UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-24141 FNB Corporation (Exact name of registrant as specified in its charter) Virginia 54-1791618 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 105 Arbor Drive, Christiansburg, Virginia 24068 (Address of principal executive offices) (Zip Code) (540)382-4951 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X There were 7,374,116 shares outstanding as of November 7, 2007. 1 FNB CORPORATION TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Balance Sheet as of September 30, 2007 3 Consolidated Balance Sheet as of December 31, 2006 4 Unaudited Consolidated Statements of Income and Comprehensive Income for the three and nine-month periods ended September 30, 2007 and 2006 5 Unaudited Consolidated Statements of Cash Flows for the nine-month periods ended September 30, 2007 and 2006 6 Notes to Consolidated Financial Statements 7-11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12-27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Index to Exhibits 33-35 2 Part I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET FNB Corporation and subsidiaries September 30, 2007 In thousands, except share and per share data (Unaudited) ASSETS Cash and due from banks $ 29,333 Federal funds sold 42,800 Cash and cash equivalents 72,133 Securities available-for-sale, at fair value 207,643 Securities held-to-maturity, at amortized cost (fair value approximated $1,231) 1,233 Other investments at cost 8,341 Mortgage loans held for sale 8,577 Loans, net of unearned income 1,119,726 Less allowance for loan losses 11,634 Loans, net 1,108,092 Bank premises and equipment, net 27,993 Other real estate owned 973 Goodwill 44,473 Core deposit intangibles 2,321 Other assets 33,935 Total assets $ 1,515,714 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits: Noninterest-bearing demand deposits $ 150,038 Interest-bearing demand and savings deposits 461,352 Time deposits 455,614 Certificates of deposit of $100,000 and over 193,201 Total deposits 1,260,205 FHLB advances 52,399 Trust preferred 12,372 Other borrowings 1,237 Other liabilities 8,684 Total liabilities 1,334,897 Shareholders’ equity: Common stock, $5.00 par value.Authorized 25,000,000 shares; issued and outstanding 7,373,657 shares 36,868 Surplus 84,753 Retained earnings 60,696 Accumulated other comprehensive income (loss) (1,500 ) Total shareholders’ equity 180,817 Total liabilities and shareholders’ equity $ 1,515,714 See accompanying notes to consolidated financial statements. Table of Contents 3 CONSOLIDATED BALANCE SHEET FNB Corporation and subsidiaries December 31, 2006 In thousands, except share and per share data ASSETS Cash and due from banks $ 36,877 Federal funds sold 10,600 Cash and cash equivalents 47,477 Securities available-for-sale, at fair value 178,821 Securities held-to-maturity, at amortized cost (fair value approximated $1,585) 1,583 Other investments at cost 9,075 Mortgage loans held for sale 18,489 Loans, net of unearned income 1,170,073 Less allowance for loan losses 13,920 Loans, net 1,156,153 Bank premises and equipment, net 26,194 Other real estate owned 637 Goodwill 44,473 Core deposit intangibles 2,996 Other assets 32,817 Total assets $ 1,518,715 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits: Noninterest-bearing demand deposits $ 158,464 Interest-bearing demand and savings deposits 447,928 Time deposits 469,232 Certificates of deposit of $100,000 and over 187,358 Total deposits 1,262,982 FHLB advances 62,634 Trust preferred 12,372 Other borrowings 45 Other liabilities 7,265 Total liabilities 1,345,298 Shareholders’ equity: Common stock, $5.00 par value.Authorized 25,000,000 shares; issued and outstanding 7,348,823 shares 36,744 Surplus 84,212 Retained earnings 53,545 Accumulated other comprehensive income (loss) (1,084 ) Total shareholders’ equity 173,417 Total liabilities and shareholders’ equity $ 1,518,715 See accompanying notes to consolidated financial statements. Table of Contents 4 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FNB Corporation and subsidiaries Three and Nine Months Ended September 30, 2007 and 2006 In thousands, except share and per share data (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Interest income: Interest and fees on loans $ 21,328 21,499 64,327 62,253 Interest on securities: Taxable 2,685 2,544 7,722 6,760 Nontaxable 153 76 313 252 Interest on federal funds sold and short term investments 875 284 2,314 718 Total interest income 25,041 24,403 74,676 69,983 Interest expense: Deposits 10,725 9,372 31,346 25,676 Federal funds purchased and securities sold under agreements to repurchase 11 25 25 81 Debt 963 1,166 2,800 3,537 Total interest expense 11,699 10,563 34,171 29,294 Net interest income 13,342 13,840 40,505 40,689 Provision for loan losses 1,623 354 2,301 1,341 Net interest income after provision for loan losses 11,719 13,486 38,204 39,348 Noninterest income: Service charges on deposit accounts 1,290 1,308 3,798 4,361 Origination fees on loans sold 722 910 2,013 2,488 Other service charges and fees 606 522 1,795 1,658 Trust/investment product sales revenue 329 317 1,091 1,107 Other income 551 758 1,852 1,974 Securities gains (losses), net - - - 25 Total noninterest income 3,498 3,815 10,549 11,613 Noninterest expense: Salaries and employee benefits $ 5,456 5,509 16,949 16,195 Occupancy and equipment expense, net 1,548 1,420 4,610 4,350 Cardholder/merchant processing 292 273 816 743 Supplies expense 266 178 754 717 Telephone expense 187 172 560 526 Other real estate owned expense, net 12 11 30 118 Amortization of core deposit intangibles 225 266 675 797 Other expenses 2,364 2,425 6,708 6,809 Total noninterest expense 10,350 10,254 31,102 30,255 Income before income tax expense 4,867 7,047 17,651 20,706 Income tax expense 1,582 2,383 5,853 6,994 Net income $ 3,285 4,664 11,798 13,712 Other comprehensive income (loss), net of income tax expense (benefit): Gross unrealized gains (losses) on available-for-sale securities 1,873 2,149 (416 ) 103 Less:Reclassification adjustment for (gains) losses included in net income - - - (25 ) Other comprehensive income (loss) 1,873 2,149 (416 ) 78 Comprehensive income $ 5,158 6,813 11,382 13,790 Basic earnings per share $ 0.45 0.64 1.60 1.87 Diluted earnings per share $ 0.44 0.63 1.59 1.85 Dividends declared per share $ 0.21 0.21 0.63 0.61 Average number basic shares outstanding 7,369,004 7,342,560 7,361,328 7,331,486 Average number diluted shares outstanding 7,440,074 7,425,014 7,441,423 7,410,368 See accompanying notes to consolidated financial statements. Table of Contents 5 CONSOLIDATED STATEMENTS OF CASH FLOWS FNB Corporation and subsidiaries Nine Months Ended September 30, 2007 and 2006 In thousands (Unaudited) September 30, 2007 September 30, 2006 Operating activities: Net income $ 11,798 $ 13,712 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 2,301 1,341 Depreciation and amortization of premises and equipment 1,863 1,798 Amortization of core deposit intangibles 675 797 Stock-based compensation expense 419 266 Amortization of security premiums and accretion of discounts, net (141 ) 182 (Gain) on sale of securities, net - (25 ) (Gain) loss on disposition of property and other real estate (93 ) 81 Decrease (increase) in mortgage loans held for sale 9,912 (5,635 ) (Increase) decrease in other assets (882 ) 18 Increase in accrued expenses and other liabilities 1,419 1,453 Net cash provided by operating activities 27,271 13,988 Investing activities: Proceeds from calls and maturities of securities available-for-sale 26,147 31,742 Proceeds from calls and maturities of securities held-to-maturity 346 661 Purchase of securities available-for-sale (54,730 ) (59,716 ) Net decrease (increase) in loans 44,561 (11,849 ) Proceeds from sales of fixed assets and other real estate owned 677 312 Recoveries on loans previously charged off 671 381 Payments for purchase of premises and equipment (4,054 ) (3,231 ) Net cash provided by (used in) investing activities 13,618 (41,700 ) Financing activities: Net increase in demand and savings deposits 4,999 8,918 Net (decrease) increase in time deposits (7,776 ) 28,754 Net decrease in Federal Home Loan Bank advances (10,235 ) (15,290 ) Net increase (decrease) in other borrowings 1,192 (6,532 ) Stock options exercised 234 367 Dividends paid (4,647 ) (4,478 ) Net cash (used in) provided by financing activities (16,233 ) 11,739 Net increase (decrease) in cash and cash equivalents 24,656 (15,973 ) Cash and cash equivalents: Beginning of the period 47,477 47,089 End of the period $ 72,133 $ 31,116 See accompanying notes to consolidated financial statements. Table of Contents 6 NOTES
